Citation Nr: 0823214	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1963 to March 1964 and from May 1964 to November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

With respect to the issue of entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, type II, remand is 
required for an examination.  Service connection for 
hypertension may be granted where hypertension is related to 
active service, is diagnosed within one year of service 
discharge, or is caused or aggravated by another service-
connected disorder.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Here, VA has obtained medical opinions indicating 
that the veteran's hypertension was not caused by his 
service-connected diabetes mellitus and was not diagnosed 
within one year of service discharge.  VA has not yet 
obtained an opinion regarding whether the veteran's 
hypertension is aggravated by his service-connected diabetes 
mellitus.  Accordingly, remand is required.

With respect to the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
remand is required for an examination.  In adjudicating a 
TDIU claim, VA may not reject the veteran's claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  Although a September 2003 VA medical opinion is 
of record, that examination was conducted prior to the grant 
of service connection for peripheral neuropathy of the 
bilateral feet.  Accordingly, the RO must provide a medical 
examination as to whether all of the veteran's service-
connected disabilities, alone and not in concert with any 
nonservice-connected disabilities, render him unable to 
obtain or retain substantially gainful employment.  

Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran a VA 
examination to determine the nature and 
etiology of the veteran's hypertension.  
The claims folder must be made available 
to the examiner for review in conjunction 
with this examination.  Any indicated 
tests and studies must be accomplished.  
All clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, whether the 
veteran's hypertension was caused or 
aggravated by military service.  The 
examiner must also provide an opinion 
whether the veteran's service-connected 
diabetes mellitus, type II, aggravated his 
hypertension.  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the report.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

2.  The RO must afford the veteran a VA 
examination to determine the impact all of 
his service-connected disabilities on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner must elicit from 
the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment due 
only to his service-connected 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Each examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If either report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



